           Case 1:20-cv-00493-VEC Document 17 Filed 06/23/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


TANIA PICHARDO, on behalf of herself and all       Case No: 1:20-cv-00493-VEC
others similarly situated,

              Plaintiff,

      v.

ONLY WHAT YOU NEED, INC,

              Defendant.



           DEFENDANT ONLY WHAT YOU NEED, INC’S NOTICE OF MOTION AND
                       MOTION TO DISMISS COMPLAINT




                                               Jonathan G. Kortmansky, Esq.
                                               BRAUNHAGEY & BORDEN LLP
                                               7 Times Square, 27th Floor
                                               New York, NY 10036
                                               Tel. & Fax: (646) 829-9403
                                               kortmansky@braunhagey.com
                                               Attorney for Defendant Only What You Need,
                                               Inc.
          Case 1:20-cv-00493-VEC Document 17 Filed 06/23/20 Page 2 of 2



                            NOTICE OF MOTION AND MOTION

       TO PLAINTIFF AND HIS ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE THAT Defendant Only What You Need, Inc., will, and hereby

does move to dismiss the Complaint of Plaintiff Tania Pichardo, pursuant to Federal Rules of

Civil Procedure 12(b)(1) and 12(b)(6) on the grounds that the Complaint fails to state a claim

upon which relief can be granted and that Plaintiff lacks standing to seek injunctive relief.

       This Motion is based on this Notice of Motion and Motion, the accompanying

Memorandum of Law, Request for Judicial Notice, Declaration of David Kwasniewski, and on

such other written and oral argument as may be presented to the Court.

       Pursuant to this Court’s Individual Practice A.1.b.i, the Defendant used its best efforts to

resolve informally the matters raised in this submission, including by sending a letter to Plaintiff

and by meeting and conferring by telephone. Plaintiff has stated that he does not intend to amend

his pleading.



Dated: June 22, 2020                                  Respectfully Submitted,

                                                      BRAUNHAGEY & BORDEN LLP


                                                      By: /s/ Jonathan G. Kortmansky
                                                             Jonathan G. Kortmansky

                                                      Jonathan G. Kortmansky, Esq.
                                                      BRAUNHAGEY & BORDEN LLP
                                                      7 Times Square, 27th Floor
                                                      New York, NY 10036
                                                      Tel. & Fax: (646) 829-9403

                                                      Attorney for Defendant
                                                      Only What You Need, Inc.




                                                  1
